     Case 4:18-cv-00497-CKJ Document 90 Filed 06/03/21 Page 1 of 2




1    Philip J. Nathanson (Arizona State Bar #013624)
     THE NATHANSON LAW FIRM
2
     8326 E. Hartford Dr., Suite 101
3
     Scottsdale, AZ 85255
     Phone Number: (480) 419-2578
4    philipj@nathansonlawfirm.com
     Attorneys for Defendants/Counterclaimants
5
                     IN THE UNITED STATES DISTRICT COURT
6                        FOR THE DISTRICT OF ARIZONA
7
     Auto-Owners Insurance Company,              Case No.: 4:18-CV-00497-CKJ
8
           Plaintiff/Counter-Defendant,
9                                                    MOTION TO WITHDRAW
     vs.
                                                    WITHOUT CLIENT CONSENT
10
     12 University LLC, et al,                         AND REQUEST FOR
                                                        FURTHER STAY
11
           Defendants/Counterclaimants.
12

13
            Pursuant to Rule 5.3(a)(2)(B)(ii), Arizona Rules of Civil Procedure, Philip J.
14
     Nathanson and THE NATHANSON LAW FIRM, attorneys for Defendants James
15
     Diller and Sheila Diller (the Attorneys), hereby move this Court to withdraw as
16   counsel of record.
17          Arizona Supreme Court Rule 42, Rules of Professional Conduct, mandate
18   that a lawyer may withdraw from representing a client if “the client insists upon
19   taking action that the lawyer considers repugnant or with which the lawyer has a

20   fundamental disagreement” ER. 1.16(b)(4). This case is at the pre-judgment

21   discovery phase of the case. No trial has occurred or is imminent. As such the

22
     Attorneys’ withdrawal will not have a material adverse effect on Plaintiff’s
     interests.
23
            The Attorneys certify, pursuant to Ariz. R. Civ. P. 5.3(a)(2)(B)(ii), that they
24
     have notified the Dillers about: (1) the status of the case; (2) compliance with any
25
     existing orders; (3) the date and time for the next hearing; (4) any other pending
     Case 4:18-cv-00497-CKJ Document 90 Filed 06/03/21 Page 2 of 2




1    deadlines; and (5) the possibility of sanctions for failing to comply with any
2    existing orders.
3             The Nathanson Law Firm respectfully requests that the Court continue the
4    stay of all proceedings to allow the Dillers the opportunity to secure substitute

5    counsel. This delay will not prejudice Plaintiff in the case as discovery remains to

6    be completed and this matter has been stayed due to the pending corporate

7
     bankruptcy.
              The Nathanson Law Firm communicates with the Dillers via email and
8
     phone:
9
              James Diller
10            Tel: 520-622-7478
              2dcmtucson@cox.net
11
              DATED: June 3, 2021
12
                                              THE NATHANSON LAW FIRM
13
                                              By:    /s/ Philip Nathanson
14
                                                     Philip J. Nathanson
15                                                   8326 E. Hartford Dr., Suite 101
                                                     Scottsdale, AZ 85255
16                                                   Phone Number: (480) 419-2578
                                                     Fax Number: (480) 419-4136
17                                                   philipj@nathansonlawfirm.com

18
     COPY of the foregoing emailed
19   this 2nd day of June, 2021, to:

20   Kevin C. Barrett, State Bar No. 020104
21
     Jennifer M. Bahling, State Bar No. 013260
     BARRETT & MATURA, P.C.
22   8925 E. Pima Center Parkway, Suite 215
     Scottsdale, Arizona 85258
23   Telephone: (602) 792-5705
     Facsimile: (602) 792-5711
24
     Email: kbarrett@barrettmatura.com
25   jbahling@barrettmatura.com

     Attorneys for Plaintiff Auto-Owners Insurance Company
